OPINION — AG — ** COUNTY COMMISSIONERS — FUNDS — RECEIVED ** UNDER THE PROVISIONS OF 62 O.S. 335 [62-335], MONEY DERIVED FROM THE SALE OF REAL PROPERTY SOLD BY THE BOARD OF COUNTY COMMISSIONERS UNDER THE PROVISIONS OF 19 O.S. 342 [19-342], 19 O.S. 343 [19-343], 19 O.S. 344 [19-344], SHOULD BE DEPOSITED TO THE GENERAL FUND OF THE COUNTY, WHERE, AS IN THE INSTANCE INVOLVED IN YOUR QUESTION, ALL COUNTY FUNDS USED IN THE ACQUISITION OF SUCH PROPERTY AND THE CONSTRUCTION OF BUILDINGS THEREON WERE DERIVED FROM COUNTY GENERAL FUND APPROPRIATIONS, AND THERE IS NO RESOLUTION BY THE BOARD OF COUNTY COMMISSIONERS DIRECTING THAT SUCH MONEY BE CREDITED TO SOME OTHER FUND. (SALE OF PUBLIC PROPERTY, COUNTY TREASURER, CREDIT OF COUNTY, DEPOSITED, SINKING FUND) CITE: 62 O.S. 335 [62-335] (JAMES C. HARKIN)